Citation Nr: 1431816	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  10-13 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of hysterectomy.


REPRESENTATION

Appellant represented by:	Jill Mitchell, Esq. 


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1991 to April 1995.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in Houston. Texas.

The Board has recharacterized the issue on appeal to more accurately reflect a claim for a current diagnosis.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that a remand is required to satisfy VA's duty to assist. The claims file includes a May 2007 VA medical opinion, in which the clinician opined that the Veteran's post-service abdominal hysterectomy was "absolutely not related at all to her previous episodes of cervical dysplasia while she was on active duty in the U.S. Marine Corps". The clinician explained that Veteran's medical records reflected she had a normal cervix and that there were no squamous intraepithelial lesions,  condyloma, or abnormalities at the time of the hysterectomy and that that her hysterectomy was related to menometrorrhagia and chronic pelvic pain (a post-service October 2002 operation report noted the Veteran's "history of chronic pelvic pain and heavy irregular menses" began after the birth of the Veteran's child in April 2002, more than seven years after separation from service).

 While the 2007 VA medical opinion in regard to whether the Veteran's cervical dysplasia resulted in her subsequent hysterectomy is adequate; the Board finds that a medical opinion is needed as to whether the Veteran's chronic pelvic pain that resulted in her hysterectomy post-service, is due to the same pathology as the pelvic pain she experienced in service (noted January 1992, February 1992, and March 1992).


Accordingly, the case is REMANDED for the following action:

1. Obtain a supplemental opinion. The examiner is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's chronic pelvic pain which resulted in a hysterectomy, is related to, or aggravated by, her military service. The claims folder should be reviewed in conjunction with such examination. Any opinion should include a complete rationale. The examiner should consider the entire claims file to include:  a.) the STRs, to include the January 1992, February 1992, and March 1992 medical records, all of which noted the Veteran's pelvic pain; b.) the Veteran's statements in regard to chronic pelvic pain, and c.) the May 2007 VA examination report. If the clinician cannot provide an opinion without another examination, the Veteran should be scheduled for such. 

2. After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal. If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran and her representative with an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



